Citation Nr: 0841703	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-06 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
arthritis of the spine. 

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from December 1962 to June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for arthritis of the spine in December 
2004 and the veteran did not appeal.

2.  Evidence submitted since then does not raise a reasonable 
possibility of substantiating the claim.

3.  The preponderance of the evidence is against a finding 
that a cervical spine disability is related to service. 


CONCLUSIONS OF LAW

1.  The December 2004 RO decision that denied an application 
to reopen the claim for service connection for arthritis of 
the spine is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004, 2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for arthritis of the spine.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  A cervical spine disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
200); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The May 2006 letter also 
notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
May 2006 notice letter included the criteria for reopening 
the previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection for 
arthritis of the spine that was found insufficient in the 
previous denial.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   Thus, the duties to notify and 
assist have been met.

Analysis

New and Material Evidence

The veteran was denied entitlement to service connection for 
arthritis of the spine in a December 1982 rating decision.  
Subsequently, in December 2004, the RO declined to reopen the 
claim.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier. The December 2004 decision is final because 
the appellant did not file a timely appeal.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The claim for entitlement to service connection for arthritis 
of the spine may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in May 
2006.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service treatment records 
and a November 1982 VA examination report noting a diagnosis 
of very minimal degenerative arthritis of the lumbosacral 
spine. 

In December 1982, the RO denied the veteran's claim for 
service connection finding that there was no indication of 
any treatment for the spine in service and there was no 
continuity of symptoms.  In denying a claim to reopen in 
December 2004, the RO noted that the veteran failed to submit 
any evidence in support of his claim.   

The Board finds that the evidence received since the last 
final decision is cumulative of the evidence of record at the 
time of that decision and does not raise a reasonable 
possibility of substantiating the claim.

In support of his application to reopen his claim, the 
veteran submitted post-service treatment records and his own 
statements.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  The additional 
evidence consists merely of post-service treatment records 
showing diagnoses of arthritis of the spine.  Notably absent 
is any evidence showing incurrence of arthritis of the spine 
sustained during or related to active duty, or that arthritis 
manifested to a degree of 10 percent within one year from 
date of termination of service.  A June 1996 clinical entry 
by Dr. Reed noted a "previous history of spinal condition" 
but did not relate any current disability to service.  There 
was evidence of arthritis of the spine from a VA examination 
in 1982.  However, there is no evidence linking arthritis of 
the spine to any incident in service, including any spinal 
injury.  Without such evidence, the claim for service 
connection for arthritis of the spine cannot be reopened.  
See 38 C.F.R. § 3.156(a).

Neither may the claim be reopened on the basis of the 
additional statements submitted by the veteran himself and 
including his statement to a doctor of a previous spinal 
injury.  While the veteran insists that his disability was 
the result of an in-service accident, the objective evidence 
simply does not confirm his assertions.

Although the veteran has submitted new evidence that was not 
before VA at the time of the last final decision, the 
evidence does not raise a reasonable possibility of 
substantiating the claim.

Cervical Spine Disability

The veteran contends that he has a cervical spine disability 
due to active service.  He asserts that he fell and injured 
his back during service.   

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran currently has a cervical spine disability.  
Multiple treatment records, beginning in 1996, show diagnoses 
of cervical disc disease.  A June 1996 private treatment 
record noted that the veteran sustained an injury at work in 
May 1996 when he was maneuvering a heavy piece of steel, 
wherein pain, including of the upper back, commenced within 
one hour. 

Service treatment records are negative for any findings or 
complaints of a cervical spine disability.  In fact, the 
examination report at service discharge showed a normal spine 
evaluation.  

Based on review of the evidence, the Board finds that service 
connection for a cervical spine disability is not warranted.  
There is no competent evidence that current cervical spine 
disability is related to service.  Service treatment records 
are negative for any findings of a cervical spine disability 
and the first indication of a disability was not until 1996 
following an intervening accident at work.  In any case, a 
disability did not manifest until 30 years after service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Additionally, there is no opinion 
which provides a nexus between service and current 
disability.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for three decades following service.  Thus, while there is 
current evidence of a cervical spine disability, there is no 
true indication that a disability is associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of findings of a cervical spine 
disability in service and the lack of diagnosis of the 
claimed disability until many years post-service, any opinion 
relating pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      
 
In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a cervical spine disability related to service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The application to reopen a claim of service connection for 
arthritis of the spine is denied.

Service connection for a cervical spine disability is denied.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


